DETAILED ACTION
The amendment filed on 10/24/2022 has been entered and fully considered. Claims 1-20 are pending, of which claim 1-3 and 16 are amended.

Response to Amendment
In response to amendment, the examiner maintains rejection over the prior art established in the previous Office action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,254,262. Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant claims and the currently patented claims expressly recite the similar subject matter, it would have been obvious to one of ordinary skill in the art at the time the invention was made to employ both device and methods, as recited in both sets of claims.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1 and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jiang et al. (US 2010/0243480)(Jiang).
Regarding claim 1, Jiang discloses a hydrogen sulfide (H2S) detecting apparatus (abstract) comprising:
a single reaction chamber (flow path 58 within housing member 42) defining a first volume (Fig. 2-3, par [ [0032]);
a single trapping chamber fixedly attached to and positioned adjacent to the reaction chamber, the trapping chamber defining a second volume (space 94 beneath the underside of the membrane 82 and the top of the electrode assembly) (Fig. 3, par [0036]); 
an H2S-permeable membrane (82) positioned between and separating the reaction chamber and the of trapping chamber (Fig. 3, par [0034]); and
wherein the first volume (flow path 58) is greater than the second volume (space 94) (Fig. 3), and the membrane is permeable to H2S, but substantially impermeable to HS- (par [0004][0034]).
Jiang teaches that the membrane (82) is permeable to gas, which is hydrogen sulphide (par [0004]). HS- is an anion, that is not a gas. Therefore, the membrane (82) is substantially impermeable to HS-. 
Regarding claim 16, Jiang discloses that wherein the membrane is permeable to H2S, but substantially impermeable to HS- (par [0034]). Jiang teaches that the membrane (82) is permeable to gas, which is hydrogen sulphide (par [0004]). HS- is an anion, that is not a gas. Therefore, the membrane (82) is substantially impermeable to HS-. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 2-11 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jiang et al. (US 2010/0243480)(Jiang).
Regarding claim 2, Jiang discloses a hydrogen sulfide (H2S) detecting apparatus (abstract) comprising:
a single reaction chamber (flow path 58 within housing member 42) defining a first volume (Fig. 2-3, par [ [0032]);
a single trapping chamber fixedly attached to and positioned adjacent to the reaction chamber, the trapping chamber defining a second volume (space 94 beneath the underside of the membrane 82 and the top of the electrode assembly) (Fig. 3, par [0033]); and
an H2S-permeable membrane (82) positioned between and separating the reaction chamber and the of trapping chamber (Fig. 3, par [0034]);
wherein the first volume (flow path 58) is greater than the second volume (space 94) (Fig. 3).
Jiang does not specifically disclose that a removable fluid tight deposit cap which fluidly seals the reaction chamber and prevents contents of the reaction chamber from exiting the reaction chamber except through the membrane. However, it would have been obvious to one of ordinary skill in the art to include a removable fluid tight deposit cap which fluidly seals the reaction chamber once the sampling chamber is filled with sample fluid, in order to prevent the out flow of the sample fluid from the sampling chamber, in case a time of reaction or sample transportation is needed.
Regarding claim 3, Jiang discloses that that wherein the reaction chamber is substantially defined by an interior of walls of a base (42) and the membrane (82) (Fig. 3, par [0032]), and the trapping chamber is substantially defined by an interior of walls of the base (42) and the membrane (82) (Fig. 3, par [0033]. Here, Jiang teaches that the base and the lid form a single base. The base being divided into a base and a lid is merely a design of choices. Because forming a single piece of base does not change the function of the reaction chamber and the function of the trapping chamber.
Regarding claim 4, Jiang discloses that the apparatus further comprising a deposit passage to access and deposit a sample into the reaction chamber, the
deposit passage one of extending from the walls of the base and being defined by a bore in the walls of the base (Fig. 3).
Regarding claim 5, Jiang discloses that apparatus further comprising a testing passage to access the testing trapping chamber (Fig. 3), the testing passage one of extending from the walls of the lid and being defined by a bore in the walls of the lid (Fig. 3).
Regarding claim 6, Jiang discloses that one of the base and the lid, the lid and the membrane, and the base, the lid, and the membrane being opaque (not transparent) (Fig. 2).
Regarding claims 7-8 and 11, Jiang discloses that the lid and the base are connected to form a single piece (Fig. 2-3). It is well known in the art to use ultrasonic welding to hermetically seal a lid and base to gain the advantages of creating a durable/hermetic seal. A removable fluid tight sealing lid is well known in the art to seal off  the contents of the testing passage until the lid is opened.
Regarding claims 9-10, it is well known in the art to provide more than one foot in opposite orientations to achieve the well-known and expected results of stabilization. 
Regarding claim 19, the lid defines an elevated spacing and a deposit passage extends substantially orthogonally to a plan defined by the membrane are merely a design of choices.
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jiang in view of Levitt et al. (antioxidants & Redox Signal, 2011, IDS) (Levitt).
Regarding claim 12, Jiang does not specifically disclose that wherein the reaction chamber is preloaded with a buffer to make the reaction chamber environment acidic, with a pH below 6. However, Levitt discloses that wherein the reaction chamber is preloaded with a buffer to make the reaction chamber environment acidic, with a pH below 6 (acidification with trichloroacetic acid), in order to obtain H2S from acid-labile sulfide (page 375, par 0). At time of the filing it would have been obvious to one of ordinary skill in the art to preload the reaction chamber with a buffer to make the reaction chamber environment acidic, with a pH below 6, in order to measure acid-labile sulfide in the sample.
Jiang teaches that the sampling chamber has two openings (56) to the outside so that sample fluid can flow into the chamber from the either opening (Fig. 3) when the sampling chamber submerges into the hydrocarbon fluid. A person skilled in the art would have appreciated that the two opening design would allow sample fluid to fill the sampling chamber without air bubbles. The fluid flow will stop as soon as the sampling chamber is filled. In addition, the sampling chamber has a duct (88) that can hold preload buffers (Fig. 3, par [0034]). The duct will prevent wash out the preloaded buffer.
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jiang in view of  Zhang et al. (US 2009/0184005, IDS)(Zhang).
Regarding claim 13, Jiang does not specifically disclose that wherein the trapping chamber is preloaded with a buffer to make the trapping chamber environment basic, with a pH above 8. However, Zhang discloses that wherein the trapping chamber is preloaded with a buffer to make the trapping chamber environment basic, with a pH above 8 (par [0044]). Zhang teaches that the electrochemical reaction in the trapping chamber requires a pH above 8 (par [0044]). At time before the filing it would have been obvious to one of ordinary skill in the art to preload a buffer to make the trapping chamber environment basic, with a pH above 8, in order to detect H2S electrochemically.
Jiang teaches that the sampling chamber has two openings (56) to the outside so that sample fluid can flow into the chamber from the either opening (Fig. 3) when the sampling chamber submerges into the hydrocarbon fluid. A person skilled in the art would have appreciated that the two opening design would allow sample fluid to fill the sampling chamber without air bubbles. The fluid flowing will stop as soon as the sampling chamber is filled. In addition, the sampling chamber has a duct (88) that can hold preload buffers (Fig. 3, par [0034]). The duct will prevent wash out the preloaded buffer.
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jiang in view of Verscharen (US 7,282,081, IDS).
Regarding claim 14, Jiangdoes not specifically disclose that wherein an inner wall of the lid is concave and forms a conical recess into the inner wall of the lid, and the tip of the conical recess is circumferentially aligned with a center of the H2S permeable membrane. However, Verscharen discloses that wherein an inner wall of the lid is concave and forms a conical recess into the inner wall of the lid, and the tip of the conical recess is circumferentially aligned with a center of the H2S permeable membrane (Fig. 5). At time of the filing it would have been obvious to one of ordinary skill in the art to use concave lid and form a conical recess into the inner wall of the lid, and the tip of the conical recess is circumferentially aligned with a center of the H2S permeable membrane, in order to help H2S flow from the membrane.
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jiang in view of Sawula et al. (Acta Biochimica Polonica, 2008, IDS) (Sawula).
Regarding claim 15, Jiang does not specifically disclose that wherein a fluorescent chemical that binds to HS- is preloaded into the trapping chamber. However, Sawula discloses that wherein a fluorescent chemical that binds to HS- is preloaded into the trapping chamber, in order to label the sulfide (page 122, par 2). At time of the filing it would have been obvious to one of ordinary skill in the art to preload fluorescent chemical into the trapping chamber, in order to label sulfide.
Jiang teaches that the sampling chamber has two openings (56) to the outside so that sample fluid can flow into the chamber from the both openings (Fig. 3) when the sampling chamber submerge into the hydrocarbon fluid. A person skilled in the art would have appreciated that two opening design would prevent air bubbles forming inside the sampling chamber. Once the sampling chamber is filled with sample fluid, the flowing will stop. Besides, the sampling chamber has a duct (88) that can hold preload buffers (Fig. 3, par [0034]). That will prevent wash out the preloaded buffer.
Claim 17-18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jiang in view of Zhang and Sawula et al. (Acta Biochimica Polonica, 2008, IDS) (Sawula).
Regarding claim 17, Jiang does not specifically teach that wherein the trapping chamber contains a pH above 9 of a Tris base buffer containing one of 0. 1mM DTPA (Diethylenetriaminepentaacetic acid) and MBB (monobromobimane). However, Zhang discloses that wherein the trapping chamber contains a pH above 9 of a base buffer (par [0044]) containing 0.05 mM DTPA (Diethylenetriaminepentaacetic acid) (par [0047]) and the reaction chamber contains a buffer containing 0.05 mM DTPA (par [0047]). Zhang teaches that the electrochemical reaction in the trapping chamber requires a pH above 9 (par [0044]). At time before the filing it would have been obvious to one of ordinary skill in the art to preload a buffer to make the trapping chamber environment basic, with a pH above 9, in order to detect H2S electrochemically.
Jiang does not specifically disclose that the reaction chamber contains a pH below 3 of a phosphate buffer containing 0. 1mM DPTA. However, Zhang discloses that the reaction chamber contains a buffer containing 0.05 mM DTPA (par [0047]). Sawula discloses that the reaction chamber contains a pH below 3 of a phosphate buffer (page 121, par 1), in order to determine total sulfide in a sample (page 121, par 1). At time of the invention it would have been obvious to one of ordinary skill in the art to preload a pH below 3 of a phosphate buffer in the reaction chamber, in order to determine total sulfide in a sample.
Tris buffer is a common buffer for higher pH used in the art. It would have been obvious to one of ordinary skill in the art to optimize the concentration of DTPA by routine experimentation.
Regarding claim 18, Sawula discloses that wherein the reaction chamber further contains TCEP (Tris (2-carboxyethyl) phosphine hydrochloride) (page 122, par 2).
It would have been obvious to one of ordinary skill in the art to optimize the concentration of TCEP by routine experimentation.
Regarding claim 20, Jiang discloses a hydrogen sulfide (H2S) detecting apparatus (abstract) comprising:
a single reaction chamber (flow path 58 within housing member 42) defining a first volume (Fig. 2-3, par [ [0032]);
a single trapping chamber fixedly attached to and positioned adjacent to the reaction chamber, the trapping chamber defining a second volume (space 94 beneath the underside of the membrane 82 and the top of the electrode assembly) (Fig. 3, par [0033]); and
an H2S-permeable membrane (82) positioned between and separating the reaction chamber and the of trapping chamber (Fig. 3, par [0034]);
the reaction chamber is substantially defined by an interior of walls of a base (42) and the membrane (82) (Fig. 3, par [0032]);
the trapping chamber is defined by an interior of walls of the base (42) and the membrane (82) (Fig. 3, par [0033]);
a testing passage to access the trapping chamber, the testing passage one of extending from the walls of the base and being defined by a bore in the walls of the base (Fig. 3);
one of the base and the lid, the lid and the membrane, and the base, the lid, and the membrane being opaque (Fig. 2);
wherein the first volume (flow path 58) is greater than the second volume (space 94) (Fig. 3).
Jiang teaches that the base and the lid form a single base. The base being divided into a base and a lid is merely a design of choices. Because forming a single piece of base does not change the function of the reaction chamber and the function of the trapping chamber.
Jiang does not specifically disclose that trapping chamber contains a pH above 9 of a Tris base buffer containing one of 0.1mM DTPA (Diethylenetriaminepentaacetic acid) and MBB (monobromobimane). However, Zhang discloses that trapping chamber contains a pH above 9 of a base buffer (par [0044]) containing 0.05 mM DTPA (Diethylenetriaminepentaacetic acid) (par [0047]); the reaction chamber contains a buffer containing 0.05 mM DTPA (par [0047]).
Since the volume of the chamber affects the operation of the detection, it would have been obvious to one of ordinary skill in the art to optimize the volume of the reaction chamber and trapping chamber by routine experimentation.
Tris buffer is a common buffer used for higher pH in the art. It would have been obvious to one of ordinary skill in the art to optimize the concentration of DTPA by routine experimentation.
Having one or more feet extending from the base to stabilize the apparatus is conventional.
Jiang does not specifically disclose that the first volume being between 5 and 6 times as large as the second volume. However, since the volume of the chamber affects the operation of the detection, it would have been obvious to one of ordinary skill in the art to optimize the volume of the reaction chamber and trapping chamber by routine experimentation.
The court held that “[Wjhere the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In reAller, 220 F.2d 454, 456 (Fed. Cir. 1955). In this case, the general conditions of the claim 20 are discloses in Jiang, it is not inventive to discover the optimum or workable ranges of the volume ratio by routine experimentation.
Jiang does not specifically teach that wherein the trapping chamber contains a pH above 9 of a Tris base buffer containing one of 0. 1mM DTPA (Diethylenetriaminepentaacetic acid) and MBB (monobromobimane). However, Zhang discloses that wherein the trapping chamber contains a pH above 9 of a base buffer (par [0044]) containing 0.05 mM DTPA (Diethylenetriaminepentaacetic acid) (par [0047]). Zhang teaches that the electrochemical reaction in the trapping chamber requires a pH above 9 (par [0044]). At time before the filing it would have been obvious to one of ordinary skill in the art to preload a buffer to make the trapping chamber environment basic, with a pH above 9, in order to detect H2S electrochemically.
Jiang does not specifically disclose that the reaction chamber contains a pH below 3 of a phosphate buffer containing 0.1mM DTPA. However, Zhang discloses that the reaction chamber contains a buffer containing 0.05 mM DTPA (par [0047]). Sawula discloses that the reaction chamber contains a pH below 3 of a phosphate buffer (page 121, par 1), in order to determine total sulfide in a sample (page 121, par 1). At time of the invention it would have been obvious to one of ordinary skill in the art to preload a pH below 3 of a phosphate buffer containing 0.1mM DTPA in the reaction chamber, in order to determine total sulfide in a sample.
Jiang teaches that the sampling chamber has two openings (56) to the outside so that sample fluid can flow into the chamber from the either opening (Fig. 3) when the sampling chamber submerges into the hydrocarbon fluid. A person skilled in the art would have appreciated that the two opening design would allow sample fluid to fill the sampling chamber without air bubbles. The fluid flowing will stop as soon as the sampling chamber is filled. In addition, the sampling chamber has a duct (88) that can hold preload buffers (Fig. 3, par [0034]). The duct will prevent wash out the preloaded buffer.

Response to Arguments
Applicant's arguments filed 10/24/2022 have been fully considered but they are not persuasive.
Applicant argues that “Claim 16, the subject matter now incorporated into independent claim 1, recites where “the membrane is permeable to H2S, but substantially impermeable to HS-.” The Office rejects this claim stating: “Regarding claim 16, Jiang discloses that wherein the membrane is permeable to H2S, but substantially impermeable to HS- (par [0034]).” Upon review, the Applicant can find no such teaching in paragraph [0034] of Jiang et al. ‘148. Rather, Jiang et al. ‘148 discloses that “a gas permeable membrane 82 in the form of a circular plate made of zeolite or other suitable ceramic material coaxially located in the cup-shaped housing member 78, in the space between the bottom of the inside of the cup shape of the housing member 78 and the bottom of the housing member 80.” The only requirement is that the membrane be generically “gas permeable,” not H2S permeable. The Applicant is at a loss to identify where the Office finds a teaching of HS- impermeability in Jiang et al. ‘148’s “gas permeable membrane 82.” (remark, page 8, par 2).
This argument is not persuasive. Jiang teaches that the membrane (82) is permeable to gas, which is hydrogen sulphide (H2S) (par [0004]). HS- is an anion, that is not a gas. Therefore, the membrane (82) is substantially impermeable to HS-. 
Applicant argues that “Further, any preloaded buffers would not survive, but rather be "washed out of the chamber 94 by the hot, high pressure hydrocarbons in the flow path 56." See [0038] ("The sealing of the membrane 82 in the housing members 78 and 80 using a surface-to-surface seal and the O-ring seal 90, coupled with the sealing provided by the O-ring seal 92, ensures that the reaction solution is not washed out of the chamber 94 by the hot, high pressure hydrocarbons in the flow path 56, while the materials used, in particular for the membrane 82, are also able to withstand the hostile borehole environment.") (emphasis added)” (remark, page 10-11).
This argument is not persuasive. Jiang teaches that the sampling chamber has two openings (56) to the outside so that sample fluid can flow into the chamber from the either opening (Fig. 3) when the sampling chamber submerges into the hydrocarbon fluid. A person skilled in the art would have appreciated that the two opening design would allow sample fluid to fill the sampling chamber without air bubbles. The fluid flowing will stop as soon as the sampling chamber is filled. In addition, the sampling chamber has a duct (88) that can hold preload buffers (Fig. 3, par [0034]). The duct will prevent wash out the preloaded buffer.
Applicant argues that “Next, the Applicant amended claim 2 to capture limitations of "a removable fluid tight deposit cap which fluidly seals and prevents contents of the reaction chamber from exiting the reaction chamber except through the membrane." The Applicant notes that, as the Jiang et al. '148 borehole tool is designed to function with a fluid flow across flow path 56, a deposit cap is not only absent from the teachings of the base reference, it is antithetical to it. To put a cap onto the area of Jiang et al. '148's borehole tool indicated by the Office as being a reaction chamber, such that it "fluidly seals and prevents contents of the reaction chamber from exiting the reaction chamber except through the membrane," rendering Jiang et al. '148's borehole tool as unfit for its intended use. The Applicant respectfully reminds the Examiner that if a proposed modification would render the prior art invention of the base reference unsatisfactory for its intended purpose, then there is no suggestion or motivation to make the proposed modification. In re Gordon, 733 F.2d 900, 221 USPQ 1125 (Fed. Cir. 1984).” (remark, page 13, par 1).
This argument is not persuasive. As has been discussed in regard to claim 12 above, Jiang teaches that the sampling chamber has two openings (56) to the outside so that sample fluid can flow into the chamber from the both openings (Fig. 3), when the sampling chamber submerges into the hydrocarbon fluid. A person skilled in the art would have appreciated that two opening design would allow sample fluid to fill the sampling chamber without air bubbles. The fluid flow will stop as soon as the sampling chamber is filled. In addition, the sampling chamber has a duct (88) that can hold preload buffers (Fig. 3, par [0034]). The duct will prevent wash out the preloaded buffer.
Jiang does not specifically disclose that a removable fluid tight deposit cap which fluidly seals the reaction chamber and prevents contents of the reaction chamber from exiting the reaction chamber except through the membrane. However, it would have been obvious to one of ordinary skill in the art to include a removable fluid tight deposit cap which fluidly seals the reaction chamber opening once the sampling chamber is filled with sample fluid, in order to prevent the out flow of the sample fluid from the sampling chamber, in case a time of reaction or sample transportation is needed.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOYUN R XU, Ph. D. whose telephone number is (571)270-5560.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on 571-272-1254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/XIAOYUN R XU, Ph.D./           Primary Examiner, Art Unit 1797